UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 October 28, 2012 Commission File No.: 001-34830 D. MEDICAL INDUSTRIES LTD. (Translation of registrant’s name into English) Granot mobile post Hefer Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. Yes oNo x Further to the Company's filing dated October 15th, 2012, in relation, among others, to the decision of the board of directors of the Company to approve the Company's engagement with a company controlled by the Company's Chairman, Mr. David Schwartz ("Mr. Schwartz"), in a management agreement, the Company hereby announces that on October 25th, 2012, Mr. Schwartz has announced the Company that at this stage, he is relinquishing the options that the Company has intended to allocate to him as specified under Section 2.7 of the aforementioned filing, due to the complexity involved in such allocation, as far as the Company is concerned. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 28, 2012 D. MEDICAL INDUSTRIES LTD. (Registrant) By:/s/ Amir Loberman ————— Amir Loberman, CFO
